Citation Nr: 1618966	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for glaucoma with right eye blindness, to include as due to herbicide exposure.

2.  Entitlement to service connection for right carotid artery stenosis with right hemispheric CVA, claimed as stroke, to include as due to herbicide exposure.

3.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the St. Paul, Minnesota, regional office (RO) of the Department of Veterans Affairs (VA) which denied service connection for the above claimed disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA Adjudication Procedure Manual provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam or the Demilitarized Zone in Korea.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a).  Specifically, if the Veteran alleges exposure to herbicides in a location other than Thailand, he should be asked for the approximate dates, location, and nature of the alleged exposure.  If this information is received, VA should provide the Veteran's detailed description to the Compensation Service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity. 

In the instant case, further development is required to ensure the VA's directives in developing the Veteran's claim relating to his alleged herbicide exposure in Okinawa, Japan have been followed to give the Veteran every possible consideration. 

By August 2012 Memorandum, the JSRRC Coordinator found a lack of information required to corroborate the Veteran's claim of Agent Orange exposure.  However, since that Memorandum, the Veteran has provided necessary details regarding the dates, nature, and location of his claimed herbicide exposure.  Specifically, by May 2013 Substantive Appeal, the Veteran contends that he arrived in Okinawa, Japan around November or December 1965, and remained for about 18 months, until about May or June 1967.  The Veteran served at the Port of Naha, near Naha Air Base.  The Veteran stated that he observed spraying activities around base and the area between his work area (at Port of Naha), and Naha Air Base was always bare of foliage-he stated he entered this area at times to pick up trash.  He further stated that he received vehicles (trucks and trailers) from Vietnam to repair and worked on them regularly; he believes he suffered Agent Orange exposure as well from working on these vehicles.  The Veteran has provided newspaper and internet articles in support of his claim.  Further, it is unclear whether review by the DoD was requested by the AOJ.

Therefore, the Board finds that the AOJ should attempt to verify the Veteran's alleged herbicide exposure during his claimed service in Japan by following the procedures set forth in VA's adjudication manual, with requests to the C&P Service and JSRRC, as detailed above.  

Accordingly, the case is REMANDED for the following action:

1.  Concerning the Veteran's alleged herbicide exposure in Japan, follow the guidance at M21-1, Part IV, Subpart ii, 1.H.7.a and request from the C&P Service a review of the inventory of herbicide operations maintained by the DoD to determine whether herbicides were used or tested in Japan during the time the Veteran was stationed there.  If the Veteran's exposure is not verified by the request to the C&P Service, verification should be sought from JSRRC.  In this regard, forward a list of the Veteran's service dates and duty locations, and the Veteran's contentions regarding the nature of his exposure to herbicides in Japan to JSRRC, and request verification of his exposure to herbicides.  The results of these development efforts should be outlined in a memorandum for the record.
 
2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for service connection in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




